Upon a subsequent motion to amend remittitur by awarding costs in this court to all the litigants, payable out of the estate of John McLean, deceased, the following opinion was handed down:
Courts have no right to be liberal to suitors at the expense of the estates of decedents, or trust funds over which they have control. There was a propriety under the circumstances that the costs of all the parties to the litigation in the Supreme Court should be paid out of the common fund. The action was brought by the executor of John McLean, deceased, for a judicial construction of a single clause of his will. Such action was made necessary by the claim of the present appellants that the testator had died intestate, as to one-fourth of his estate, by reason of the failure to make any effectual disposition of that fourth. The *Page 90 
Supreme Court, in the first instance at Special Term, and upon appeal at General Term, held adversely to the appellants, and gave judgment in favor of the will and a valid disposal of the whole estate by it, and the judgment of the General Term was sustained by a very satisfactory opinion of Judge DAVIS. With two adverse judgments against them, there is no reason why the appellants should not be at the risks of any further litigation. It serves greatly to encourage contests of this character to have it understood that they are attended with no pecuniary hazards, but that let the judgment go as it may, all parties will be indemnified, and counsel liberally paid from a common fund. The prevailing party should not, under such circumstances, suffer equally with the unsuccessful prosecutor of appeals and promoters of the litigation.
The appellants might well be charged with the costs in this court; but under the circumstances, if neither party recovers costs against the other, there can be no great injustice. That is the effect of the judgment of this court as remitted to the Supreme Court.
All concur, except FOLGER and MILLER, JJ., absent.
Motion denied.